Citation Nr: 0942011	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
sprain.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) based on claimed personal assaults.

4.   Entitlement to service connection for a neck sprain.  

5.  Entitlement to service connection for a drug addiction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from March 1975 to March 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied entitlement to service connection for PTSD, drug 
addiction, left knee disability, left ankle sprain, and neck 
sprain.  

Following the RO's certification of this appeal to the Board 
in March 2009, the Veteran submitted additional evidence.  
But he waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2009).

The Board is remanding the claims of entitlement to service 
connection for a drug addiction and a neck sprain to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


FINDINGS OF FACT

1.  The Veteran's left knee disability was not manifested 
during service or until many years after his discharge and 
has not been linked by competent medical evidence to his 
military service.

2.  The Veteran does not have a current left ankle sprain 
disability.

3.  The Veteran has PTSD which is associated with his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 U.S.C.A. 
§§ 3.303, 3.304 (2009).

2.  The Veteran does not have a left ankle sprain that was 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 U.S.C.A. §§ 
3.303, 3.304 (2009).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or his claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
However, the Veterans Court's other holdings in Vazquez-
Flores appear to be intact, that is, regarding the above 
discussion of prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 
2007, March 2007, and December 2007.  The letters informed 
him of the evidence required to substantiate his claims and 
of his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that all of the letters 
complied with Dingess by informing the Veteran both of the 
disability ratings and the effective dates his claims would 
be assigned if granted.  See Dingess/Hartman and Hartman, 
supra. 

It equally deserves mentioning that the RO issued the January 
2007 and March 2007 VCAA notice letters prior to initially 
adjudicating the Veteran's claims in June 2007, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  And, since providing that VCAA notice 
in December 2007, the RO has readjudicated the claims in the 
May 2008 SOC and in the June 2008 and January 2009 SSOCs - 
including, as already mentioned, considering additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue.  See again 
Mayfield IV and Prickett, supra. 

The Board notes that the January 2007, March 2007, and 
December 2007 VCAA notice letters did not comply with the 
notice provisions for PTSD cases based on personal assault.  
Since, however, in this decision the Board is granting his 
claim for service connection for PTSD, this is 
nonprejudicial, harmless error because he is receiving the 
requested benefit regardless.  38 C.F.R. § 20.1102 (2009).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records, private medical records, 
the Georgia Department of Corrections records, Veterans 
Center records, VA treatment records, and lay statements 
in support of his claims.  

The Board realizes that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion in 
response to his left knee disability and left ankle sprain 
claims.  As will be discussed in detail below, however, in 
light of the uncontroverted facts, the Board finds that based 
upon the evidence, which indicates that there is no medical 
evidence of a current left ankle disability or otherwise 
suggesting these disabilities are related to his military 
service, in turn means an examination and opinion are not 
needed to fairly decide these claims.  The Board also 
realizes that, to date, VA has not provided the Veteran an 
examination or sought a medical opinion in response to his 
PTSD claim.  As will be discussed in detail below, however, 
the Board is granting the Veteran's claim for PTSD and thus 
an examination and opinion are not needed to fairly decide 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009) and 38 C.F.R. 
§ 3.159(c)(4) (2009).

General Regulations and Statutes for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Stated somewhat 
differently, to establish entitlement to service connection, 
there must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Certain chronic diseases such as degenerative joint disease 
(DJD) (i.e., arthritis) and psychosis will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  But since PTSD 
is an anxiety neurosis, rather than a psychosis, it cannot be 
presumed to have been incurred in service even if manifested 
to a compensable degree of at least 10 percent within one 
year after service.  This presumption, even if it did apply, 
which, again, it does not, is nonetheless rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Therefore, service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Entitlement to Service Connection for a Left Knee Disability

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, the Veteran has the required diagnosis of a current 
left knee disability.  This is evident from his VA Medical 
Center (VAMC) outpatient treatment records dated from 
November 2007 which diagnose the Veteran with osteoarthritis 
of his left knee.  So there is no disputing he has this 
claimed condition.

So the determinative issue is whether the Veteran's left knee 
disability is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran's STRs are unremarkable for any complaint, 
diagnosis of or treatment for a left knee disability.  At his 
February 1977 military separation examination, his knees were 
reported as normal, and he indicated he was "in good 
health."  His military service ended in March 1977.

Post service, the Veteran was treated by the Georgia 
Department of Corrections, the VAMC, and private physicians 
from 1996 to 2007 for his left knee disability.  The Veteran 
left the service in 1977 and did not complain of symptoms 
until almost 20 years later.  This intervening lapse of so 
many years between his separation from military service and 
the first documented manifestation of this claimed disorder 
is probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

The Veteran's contentions notwithstanding, none of the 
physicians that have had occasion to evaluate or examine him, 
or anyone else for that matter, have attributed the left knee 
disability to his military service.  They only recounted his 
self-reported history of chronic pain, without also 
personally commenting on whether his current left knee 
disability is indeed traceable back to his military service, 
including to any trauma he may have sustained or disease 
contracted.  In Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995), the Court held that the Board is not required to 
accept a medical opinion that is based on a reported history 
and unsupported by clinical findings.  See also Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
is entitled to discount the credibility of evidence in light 
of its own inherent characteristics and its relationship to 
other items of evidence.)  In short, there is no basis to 
grant the Veteran's claim on a direct or presumptive 
incurrence basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

While the Veteran is competent as a layman to attest to his 
experiencing pain and other symptoms involving his left knee 
disability, he does not have the necessary medical training 
and/or expertise to give a probative opinion on the cause of 
his current disability - and, in particular, whether this 
disability is traceable back to his military service.  This 
is a medical, not lay, determination.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The fact of the matter is there is no 
indication he had complaints concerning his left knee either 
while in service or for many years after his discharge.  So 
his contentions to the contrary, even if competent, are not 
credible.  Rucker v. Brown, 10 Vet. App. 67 (1997) 
(indicating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2009).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a left knee 
disability.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal 
is denied.

Entitlement to Service Connection for a Left Ankle Sprain

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, though, the medical evidence of record does not show 
the Veteran has a current left ankle sprain disability.  

The STRs show treatment for a left ankle sprain.  However, 
post-service, the VAMC records, the Veteran Center records, 
the Georgia Department of Corrections records, and private 
medical records dated from 1996 to 2008 do not show 
complaints of or treatment for a left ankle sprain 
disability.  Therefore, the Veteran has not met the essential 
requirement under Hickson that he have a current left ankle 
sprain disability.

Since there is no medical evidence of a current disability, 
the Veteran's claim must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the Veteran's statements that he currently has a left 
ankle sprain disability, as a layman without medical 
expertise or training, his statements alone are insufficient 
to prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render 
medical opinions, including diagnosis or etiology of a 
condition claimed).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left ankle sprain.  And as the preponderance 
of the evidence is against the claim, the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 5107(b) (2008); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal is 
denied.

Entitlement to Service Connection for PTSD

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The Veteran has 
been diagnosed with PTSD by the local VAMC in Tennessee.  In 
particular, the Veteran's PTSD diagnosis from a January 2007 
VAMC outpatient visit was based on an in-depth mental status 
evaluation and took into consideration his pertinent medical 
and other history and reported symptoms.  See 38 C.F.R. 
§ 3.304(f).  Therefore, he has proof of the condition 
claimed.

However, service connection for PTSD requires not only 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), but also a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  See also Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
veterans); Cohen v. Brown, 10 Vet. App. 128 (1997).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that the Veteran be exposed to a traumatic event, 
and that he/he experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, hopelessness, or horror.

If the Veteran did not engage in combat with the enemy, or 
the Veteran did engage in combat but the alleged in-service 
stressor is not combat related, the Veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the Veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

There is no evidence suggesting the Veteran engaged in combat 
against enemy forces, and he does not allege that he did.  He 
asserts, instead, that his PTSD is from a personal assault by 
two sergeants that occurred during his service in San Diego, 
California.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1, Part III, 5.14I, which 
addressed PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  In December 2005, M21-1, Part III was 
rescinded and replaced with a new manual, M21-1MR, which 
contains the same PTSD-related information as M21-1, Part 
III.  The corresponding new citation for M21-1, Part III, 
5.14I is M21-1MR IV.ii.1.D.14 and 15.

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.

Examples of behavior changes that may be found to constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or his the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(4); see also M21-1MR IV.ii.1.D.14 and 
15.

As recently stated by the Court in Bradford v. Nicholson, 20 
Vet. App. 200 (2006), § 3.304(f)(4) provides 
"unequivocally" that "VA will not deny a [PTSD] claim that 
is based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that 
§ 3.304(f)(4) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the Veteran's 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C.A. § 7104.

In support of his claim, the Veteran submitted a personal 
affidavit dated in December 2007.  In this affidavit, he 
stated that shortly after his arrival to boot camp at the 
Marine Corps Recruit Depot in San Diego, California in April 
of 1975, he was personally assaulted by two sergeants at 
gunpoint.  The day after the assault, the Veteran displayed 
symptoms of a black eye and an injured hip to his captain 
during the morning line-up.  The captain did not make any 
comment to the Veteran.  Thus, the Veteran indicated that he 
did not report the incident because he did not believe that 
anyone cared and because he did not want to receive a poor 
reputation within the military.

The Veteran's military records, including his 
STRs, are unremarkable for any express or implied mention of 
personal assault.  

However, the Veteran's personnel file does indicate that in 
November 1975, less than a year after the claimed assault, 
the Veteran was disciplined for failing to appear at a drill 
formation and for disobedience of a sergeant's order to 
receive a haircut.  The Veteran's military service ended in 
March 1977.  Although not contemporaneous to the alleged 
personal assault at issue, the Veteran's in-service 
violations nonetheless provide probative evidence 
corroborating the Veteran's change in behavior during service 
which continues to the present.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).

Although his separation examination in February 1977 found 
him psychiatrically and neurologically normal, his STRs 
demonstrate a change in his behavior which possibly was 
caused by an event not documented in his STRs, such as the 
claimed personal assault.

Moreover, a January 2007 VA outpatient treatment report 
reflects a psychiatrist's finding that the onset of the 
Veteran's current PTSD is attributable to the claimed 
personal assault in service.  Based on an in-depth mental 
status evaluation, the psychiatrist diagnosed the Veteran 
with PTSD due to an early childhood molestation and due to a 
rape on active duty.  The psychiatrist noted that it was very 
difficult for the Veteran to tell the story of his rape; it 
made him anxious and evasive.  The psychiatrist reported that 
the Veteran had hypervigilance and global anger surrounding 
the personal assault.  The Veteran complained of depression, 
anger, sleep disturbances, nightmares, distressing memories, 
fatigue, irritability, concentration problems, and difficulty 
establishing and maintaining relationships.  

The VA's psychiatrist's finding as to the occurrence of the 
claimed event in service takes into account evidence of some 
contemporaneous behavioral changes - including a pattern of 
anger, irritability, and inability to carry out daily living 
activities, since the Veteran left the military.  The 
examiner also indicated the Veteran had symptoms of PTSD due 
to a history of sexual assault during his military service.  
And inasmuch as his alleged stressor involved the persistent 
concern of physical assault in the situation, the examiner's 
conclusion is probative based on the behavioral changes 
noted.  See 38 C.F.R. § 3.304(f)(3).  Indeed, while generally 
credible evidence of the occurrence of a claimed stressor 
does not consist solely of medical evidence obtained after 
the fact (such as a VA physician's opinion post service 
discharge), the Court held in Patton that this general rule 
in Moreau does not apply to sexual-assault based cases, 
especially where, as here, there is other probative evidence 
supporting the claim.  So all of this evidence must be 
considered together within the context of subsequent events.

Based upon consideration of all the evidence pertaining to 
the alleged incident, when all reasonable doubt is resolved 
in the Veteran's favor, the alleged stressor involving his 
personal assault has been sufficiently corroborated by the 
record.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

While the evidence that has been obtained is not necessarily 
of the specificity that would corroborate all details 
associated with this incident, for the reasons stated, there 
nonetheless is sufficient corroboration of the Veteran's 
change in behavior and demeanor, consistent with what he has 
alleged.  Therefore, resolving all reasonable doubt in his 
favor, the Board accepts his changes in behavior both during 
and since service as sufficient evidence that a personal 
assault occurred in service.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).

Hence, the Board finds that the evidence supports the 
Veteran's claim of entitlement to service connection for 
PTSD.  The aforementioned evidence establishes a diagnosis of 
PTSD, credible supporting evidence that a claimed in-service 
stressor actually occurred, and a link, established by the 
medical evidence, between his PTSD diagnosis and a verified 
in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

It is also worth mentioning that physicians from the Veteran 
Center also diagnosed the Veteran with depressive disorder, 
not without symptoms, and with depression.  Since, however, 
the Board is finding in favor of the Veteran's claim for 
PTSD, it is unnecessary to address the etiology of these 
additional disorders in terms of whether they, too, are 
attributable to the Veteran's military service.  See Clemons 
v. Shinseki, 23 Vet App 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

ORDER

The claim for service connection for a left knee disability 
is denied.

The claim for service connection for a left ankle sprain is 
denied.

The claim for service connection for PTSD is granted.


REMAND

Regrettably, the Board must remand the claims for entitlement 
to service connection for a drug addiction and a neck sprain 
for further development and consideration.  Although the 
Board sincerely regrets this additional delay, it is 
necessary to ensure there is a complete record upon which to 
decide these claims so the Veteran is afforded every possible 
consideration.

In regards to the Veteran's claim of service connection for a 
neck sprain, according to McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, VA must provide a medical examination for a nexus 
opinion when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication the disability or persistent or recurrent symptoms 
of a disability may be associated with the Veteran's service 
or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

During service, from May 1975 to September 1975, the Veteran 
was seen by a physician for complaints of neck pain.  The 
Veteran stated that he was hit in the neck with a pogo stick.  
The Veteran was diagnosed with a mild muscle strain.  Post 
service, the Veteran has been seen by the VAMC for complaints 
of neck pain. 

Since there is competent lay and medical evidence of current 
disability, and competent medical evidence of a relevant 
injury in service, an opinion is needed regarding whether the 
Veteran's current neck sprain is a residual of the injury in 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Additionally, in regards to the Veteran's claim of service 
connection for a drug addiction, the Board recognizes that VA 
is prohibited by statute, 38 U.S.C.A. §§ 1110 and 1131, from 
paying compensation for a disability that is a result of the 
Veteran's own alcohol or drug abuse.  The only exception is 
when a Veteran's alcohol or drug abuse disability is 
secondary to or is caused or aggravated by a primary service-
connected disability, the Veteran may be entitled to 
compensation.  See Allen v. Principi, 237 F.3d 1368, 1381 
(Fed. Cir. 2001).  Since the Board is granting the Veteran's 
claim for PTSD, the Veteran's drug addiction claim should be 
remanded for a medical opinion to determine whether the 
Veteran's current drug addiction is secondary to or is caused 
or aggravated by his now service-connected PTSD.  The Board 
needs this opinion to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical nexus opinion 
indicating whether it is at least as 
likely as not (50 percent or more 
probable) that his current neck sprain 
is attributable to his military service 
- and, in particular, to his 1975 neck 
sprain in service.
Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, may 
have adverse consequences on this 
claim.

2.  Schedule the Veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not (i.e., 50 
percent or more probable) that 
the Veteran's current drug addiction  is 
proximately due to, the result of, or 
chronically aggravated by the already 
service-connected PTSD.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.
The claims file, including a complete 
copy of this remand and the recently 
obtained private medical records, must 
be made available to the examiner for 
review of the pertinent medical and 
other history.

Advise the Veteran that failure to 
report for the scheduled VA 
examination, without good cause, may 
have adverse consequences on his claim.

3.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


